Title: Octr. 18th. 1761. Sunday.
From: Adams, John
To: 


       Arose at 6. Read in Popes Satyrs. Nil Admirari &c. I last night read thro, both of Dr. Donnes Satyrs versifyed by Pope. Was most struck with these Lines 
         
          Bear me some God! Oh! quickly bear me hence
          To wholsome solitude the Nurse of sense
          Where Contemplation prunes her ruffled Wings
          And the free soul looks down to pitty Kings.
         
        
       Prayer! A postulant—Hands uplifted, and Eyes. A very proper Prayer for me to make when I’m in Boston. Solitude is a Personage, in a clean, wholsome Dress, the Nurse and Nourisher of sense. Contemplation a Personage, prunes, picks, smooths. Is she an Angell or a Bird—ruffled, rumpled, rugged, uneven, tumbled. Free soul, not enslaved, unshackled, no Bondage, no subjection, looks down, pitties George, Louis, Frederick, Phillip, Charles, &c.
       Among the numberless Imperfections of human Nature and society, there is none that deserves to be more lamented, because there is none that is the source of greater Evils, than the Tendency of great Parts and Genius, to imprudent sallies and a Wrong Biass. If We move back, thro the History of all ages and Nations, we shall find, that all the Tumults, Insurrections, and Revolutions, that have disturbed the Peace of society, and spilled oceans of Blood, have arisen from the giddy Rashness and Extravagance of the sublimest Minds. But in those Governments where the People have much Power, tho the best that can be found, the Danger from such spirits is the greatest of all. That unquenchable Thirst of superiority, and Power which, in such Governments, inkindles the Lust of Popularity, often precipitates Persons of the Character I describe, into the wildest Projects and Adventures, to set the World aware of their Parts and Persons, without attending to the Calamities that must ensue. Popular orators are generally opposite to the present Administration, blaming public Measures, and despizing or detesting Persons in Power, whether wise or foolish, wicked or upright, with all their Wit, and Knowledge, merely to make themselves the Idols of a slavish, timid People, who are always jealous and invidious of Power and therefore devoted to those that expose, ridicule or condemn it. Eloquence that may be employed wisely to persuade, is often employed wickedly to seduce, from the Eloquence of Greece and Rome down to the rude speeches of our American Town Meeting. I have more charity, than to believe, that these orators really intend an Injury to their Country; but so subtle are our Hearts in deceiving ourselves, we are so apt to think our own Parts so able and capable and necessary to the public, that we shall richly repair, by our Capacity in public station any Mischiefs we occasion in our Way to them. There is perhaps a sincere Patriotism in the Hearts of all such Persons; but it must be confessed, that the most refined Patriotism to which human Nature can be wrought, has in it an alloy of Ambition, of Pride and avarice that debases the Composition, and produces mischievous Effects.
       As unhappy and blamable as such Persons are, the general Method in Use among Persons in Power of treating such spirits, is neither less unhappy, or blamable or hurtful. Such Minds, with a wise and delicate Management, may be made the ornaments and Blessings: but by an unskilfull and rough Usage, will be rendered desperate and therefore the Worst Blemishes and Plagues of their Country.
       I therefore who am setting up for the Monitor of all future Legislators, a Character for which by my great Age, Experience, Sense and Learning I am well qualified, hereby advise the orator, to guard himself and his Country, against the Danger to which his Passions expose both, and the Man in Power, instead of thwarting, and insulting and over bearing a Person who perhaps is full as wise and good as he, to soothe and cool and soften by a mild obliging Behaviour, and a just Attention to the former.
       You have given me a fee. Now this Action may possibly bear 3 several Constructions.
       1st. It might be considered as an Engagement in your suit vs. Cranch.
       2d. It might be considered as an Engagement to give you, the Offer of my service in all Causes, before I should engage in favour of any other Person vs. you.
       3. It may be considered, for aught I can say, merely as a sop for Cerberus, to hinder in short to silence me in this Case, to bearly to prevent my engaging on the other side, and to secure me as an Under Worker to fetch and carry, prepare Evidence &c.
       Now I frankly tell you, when I accepted a fee from you, I accepted it in the second sense And in that alone. And I will tell you my Reasons. I had often heard you say that you once gave Mr. Prat a retaining fee, and you explained yourself thus—a fee not to engage for to be on your side in all Causes if you desired it, and not to engage against you, without first letting you know it. And you said further that whenever any Cause happened, after you gave that fee, you again engaged him &c. Another Reason was some time since when you apprehended a Dispute with Deacon Palmer you told me you desired me if any Person should apply to me against you that I would not engage without letting you know it, and if upon such Information you did not offer me more than the other Party had, I should be at Liberty to engage for him. And you then subjoined, to secure You to this, I will give you a retaining fee if you will take it. By the Way I then made this objection. “For another Person I may be employed to conduct the Cause but you can never entrust a Cause in the Hands of your Son and me, and to employ me in Conjunction with another, in Neglect of your Son, would not do.” You answered Yes, I should have the Conduct of the Causes for it was not proper a son should argue a Cause for his father. Another Reason was you offered the fee to me as a retaining fee before you said one Word of any Particular Cause. Neither of Mr. Cranchs 3 suits, nor any Eastern Claims, nor Deacon Palmers Account nor any other Cause was mentioned to me, til after you had put the fee into my Hand, and with it you said if any Person shall apply to you against me, dont you engage till You let me remainder missing
       Tuesday Night. Col. Q. If that House was builded in 1755 before my first Wifes Death &c. &c. I am the most lost to all sense of Truth that ever Man was.
      